Mills, J.
(dissenting). I take the view that this case is controlled by Commonwealth v. Aquino, 445 Mass. 446 (2005), and, accordingly, respectfully dissent. Acts occurring after the expiration of the probationary period are not permissible grounds for probation revocation. See Commonwealth v. Sawicki, 369 Mass. 377, 384 (1975); Commonwealth v. Aquino, 445 Mass, at 449. If a reviewing court “cannot determine on the record presented what action the judge would have taken had [he] found the defendant in violation of probation based [only] on the violations committed during the original period of probation,” the court must remand. Commonwealth v. Aquino, 445 Mass. at 450-451.
In this case, the Commonwealth acknowledges that the judge improperly considered the May 12, 2005, offense when he revoked the defendant’s probation. Because of this error, the rule articulated in Aquino applies. Neither this court nor the Commonwealth can possibly know what the judge would have done had he not considered the May 12 incident.
The Commonwealth fails to provide any support for the proposition that when a judge improperly considers postprobation conduct, a reviewing court should determine what the judge would have done had he not committed that error. In fact, the Aquino decision expressly prohibits this inquiry and instead mandates that the reviewing court remand when it is unsure what course of action the judge would have taken had he not committed error. See ibid.
The Commonwealth contends, notwithstanding the postpro-bation conduct, that there is enough support for the revocation *235of the defendant’s probation. Although this may be true because a “violation of any of the conditions of . . . probation may form the basis for the revocation of that probation,” Rubera v. Commonwealth, 371 Mass. 177, 181 (1976), the decision to revoke probation rests with the trial judge, not this court. See G. L. c. 279, § 1A, as appearing in St. 1975, c. 459, § 1 (“When a person convicted before a court is sentenced to fine and imprisonment, the court may direct that ... he be placed on probation . . .”). See also Commonwealth v. Morse, 50 Mass. App. Ct. 582, 594 (2000) (holding that a reviewing court examines the record to determine whether there is “sufficient reliable evidence to warrant the findings by the judge that [the probationer] had violated the specified conditions of his probation”).
The Commonwealth and the majority suggest that Aquino is distinguishable from this case in three ways: (1) that the judge in this case, unlike the judge in Aquino, did not state that he would not have imposed a prison sentence if the only infractions had been technical violations; (2) that the violations in this case, unlike the violations in Aquino, are not mere technical violations; and (3) that the judge in this case, unlike the judge in Aquino, did not rely heavily on the postprobation conduct. I do not find these distinctions persuasive.
1. The judge did not state that he would not have imposed a prison sentence if the only violations had been “technical” violations. Although the judge did not indicate what he would have done if the defendant’s only violations had been “technical,” the absence of such a statement should not be construed against the probationer. If it were, then judges would be free to rely on postprobation conduct with impunity, in violation of the Sawicki rule, because whenever a judge improperly considered postprobation conduct, a reviewing court could affirm the revocation of probation by simply pointing to the absence of this statement. See Commonwealth v. Sawicki, 369 Mass. at 384. Thus, the absence of this statement does not ameliorate the error below or indicate what the judge would have done had he not committed error. The uncertainty of sentencing disposition that marked the Aquino probation revocation is concededly not as pronounced here, but in my view the uncertainty is significant.
*2362. The defendant’s probation violations are merely technical violations. The Commonwealth argues that the defendant’s probation violations, not including the May 12 incident, are more than mere technical violations. To support this contention, the Commonwealth quotes the judge’s statement that the defendant failed to comply with the “relatively easy terms of probation.” On the basis of this statement, the Commonwealth concludes that the judge believed the defendant’s failure to report, pay fees, and obtain a GED, combined with the recommendation by his probation officer, were sufficient for revocation.
One problem with this argument is that we have no idea what the “relatively easy terms of probation” are. The Commonwealth invites us to construe that statement as concluding that the violations, not including the May 12 incident, are more than mere technical violations. However, the “easy terms of probation” may be referring to technical violations or substantive violations — there is no principled reason to choose one interpretation over the other. In addition, the “technical violations” in Aquino do not differ significantly from the probation violations in this case: in Aquino, 445 Mass. at 447, the probationer failed to perform community service, failed to pay probation supervision fees, and failed to report for an administrative hearing; in this case, the probationer failed to obtain a GED, failed to report regularly,1 and failed to pay probation supervision fees. It is also conceivable that “easy terms of probation” is a reference to the universal condition of probation of obeying State and Federal laws. If this is the case, then “easy terms of probation” is an inappropriate reference to the May 12 incident.
3. Extent of the judge’s reliance on the defendant’s postpro-bation conduct. The Commonwealth argues that the judge did not rely heavily on the defendant’s postprobation conduct. This statement is simply not true. The parties’ briefs document the fact that both the probation officer and the judge relied primarily on the defendant’s postprobation conduct in deciding to recommend and order the revocation of probation.2
*237In conclusion, this court cannot know what the judge would have done had he not considered the May 12 incident, and thus, a remand is required under Aquino.

The defendant has failed to demonstrate within the record on appeal that the judge’s finding in this regard was clearly erroneous.


The judge described the May 12 incident in great detail and evaluated the *237credibility of the witnesses. The judge explicitly found that the defendant committed a new offense in May, 2005, and stated that the fact that the defendant would assault another person while on probation warranted incarceration. The probation officer stated that in making his recommendation, he considered “the violent aspect of [the defendant’s] ongoing case in the District Court, which we found him in violation for.”